Title: From Thomas Jefferson to Benjamin Waterhouse, 14 August 1801
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello Aug. 14. 1801.
I wrote you on the 8th. inst. that your favors of July 24. & 26. had come to me here. Doctr. Wardlaw on the 7th. inoculated two persons with the matter of the 24th. & 4. with that of the 26th. the latter has no effect, but the two former shew inflammation & matter. one of them complains of pain under the arm pit, & yesterday was a little feverish. the matter is of this size & form. the inflammation about ½ an inch all round from the pustule. we have considerable hopes he has the true infection. yesterday I recieved your favor of the 1st. inst. Dr. Wardlaw immediately inoculated 5. of the former subjects with it, & one other. he also inoculated one from the pustule above described. you shall be regularly informed of the progress & success of this business. I learn from Washington indirectly that Doctr. Gantt’s essays have all failed. should ours succeed he shall be supplied hence. I am very anxious to obtain the disease here. accept my best esteem & respectful salutations.
Th: Jefferson
